Name: 2009/594/EC: Decision of the European Central Bank of 17Ã July 2009 amending Decision ECB/2006/17 on the annual accounts of the European Central Bank (ECB/2009/19)
 Type: Decision
 Subject Matter: national accounts;  accounting;  public finance and budget policy;  EU institutions and European civil service
 Date Published: 2009-08-04

 4.8.2009 EN Official Journal of the European Union L 202/54 DECISION OF THE EUROPEAN CENTRAL BANK of 17 July 2009 amending Decision ECB/2006/17 on the annual accounts of the European Central Bank (ECB/2009/19) (2009/594/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to Article 26.2 thereof, Whereas: (1) Guideline ECB/2009/10 of 7 May 2009 amending Guideline ECB/2000/7 on monetary policy instruments and procedures of the Eurosystem (1) allows access to Eurosystem open market operations and standing facilities by credit institutions which, in view of their specific institutional nature under Community law, are subject to scrutiny of a standard comparable to supervision by competent national authorities. (2) Decision ECB/2009/16 of 2 July 2009 on the implementation of the covered bond purchase programme (2) provides for the establishment of a programme for the purchase of covered bonds. (3) Decision ECB/2006/17 of 10 November 2006 on the annual accounts of the European Central Bank (3) needs to be amended in order to reflect these policy developments, HAS DECIDED AS FOLLOWS: Article 1 Amendments Decision ECB/2006/17 is amended as follows: 1. Article 1(1) shall be replaced by the following: 1. The terms defined in Article 1 of Guideline ECB/2006/16 shall have the same meaning when used in this Decision. 2. Annexes I and II to Decision ECB/2006/17 are amended in accordance with the Annex to this Decision. Article 2 Final provision This Decision shall enter into force on 1 July 2009. Done at Frankfurt am Main, 17 July 2009. The President of the ECB Jean-Claude TRICHET (1) OJ L 123, 19.5.2009, p. 99. (2) OJ L 175, 4.7.2009, p. 18. (3) OJ L 348, 11.12.2006, p. 38. ANNEX Annexes I and II to Decision ECB/2006/17 are amended as follows: 1. The table entitled Assets in Annex I is replaced by the following: ASSETS Balance sheet item Categorisation of contents of balance sheet items Valuation principle 1. Gold and gold receivables Physical gold, i.e. bars, coins, plates, nuggets, in storage or under way . Non-physical gold, such as balances in gold sight accounts (unallocated accounts), term deposits and claims to receive gold arising from the following transactions: (i) upgrading or downgrading transactions; and (ii) gold location or purity swaps where there is a difference of more than one business day between release and receipt Market value 2. Claim on non-euro area residents denominated in foreign currency Claims on counterparties resident outside the euro area including international and supranational institutions and central banks outside the euro area denominated in foreign currency 2.1. Receivables from the International Monetary Fund (IMF) (a) Drawing rights within the reserve tranche (net) National quota minus balances in euro at the disposal of the IMF. The No 2 account of the IMF (euro account for administrative expenses) may be included in this item or under the item Liabilities to non-euro area residents denominated in euro  (a) Drawing rights within the reserve tranche (net) Nominal value, translation at the foreign exchange market rate (b) Special drawing rights Holdings of special drawing rights (gross) (b) Special drawing rights Nominal value, translation at the foreign exchange market rate (c) Other claims General arrangements to borrow, loans under special borrowing arrangements, deposits within the framework of the Poverty Reduction and Growth Facility (c) Other claims Nominal value, translation at the foreign exchange market rate 2.2. Balances with banks and security investments, external loans and other external assets (a) Balances with banks outside the euro area other than those under asset item Other financial assets  Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions (a) Balances with banks outside the euro area Nominal value, translation at the foreign exchange market rate (b) Security investments outside the euro area other than those under asset item Other financial assets  Notes and bonds, bills, zero bonds, money market paper, equity instruments held as part of the foreign reserves, all issued by non-euro area residents (b)(i) Marketable securities other than held-to-maturity Market price and foreign exchange market rate Any premiums or discounts are amortised (b)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (b)(iii) Non-marketable securities Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (b)(iv) Marketable equity instruments Market price and foreign exchange market rate (c) External loans (deposits) to non-euro area residents other than those under asset item Other financial assets  (c) External loans Deposits at nominal value, translated at the foreign exchange market rate (d) Other external assets Non-euro area banknotes and coins (d) Other external assets Nominal value, translation at the foreign exchange market rate 3. Claims on euro area residents denominated in foreign currency (a) Security investments inside the euro area other than those under asset item Other financial assets  Notes and bonds, bills, zero bonds, money market paper, equity instruments held as part of the foreign reserves, all issued by euro area residents (a)(i) Marketable securities other than held-to-maturity Market price and foreign exchange market rate Any premiums or discounts are amortised (a)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (a)(iii) Non-marketable securities Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (a)(iv) Marketable equity instruments Market price and foreign exchange market rate (b) Other claims on euro area residents other than those under asset item Other financial assets  Loans, deposits, reverse repo transactions, sundry lending (b) Other claims Deposits and other lending at nominal value, translated at the foreign exchange market rate 4. Claims on non-euro area residents denominated in euro 4.1. Balances with banks, security investments and loans (a) Balances with banks outside the euro area other than those under asset item Other financial assets  Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions in connection with the management of securities denominated in euro (a) Balances with banks outside the euro area Nominal value (b) Security investments outside the euro area other than those under asset item Other financial assets  Equity instruments, notes and bonds, bills, zero bonds, money market paper, all issued by non-euro area residents (b)(i) Marketable securities other than held-to-maturity Market price Any premiums or discounts are amortised (b)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (b)(iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised (b)(iv) Marketable equity instruments Market price (c) Loans to non-euro area residents other than those under asset item Other financial assets  (c) Loans outside the euro area Deposits at nominal value (d) Securities issued by entities outside the euro area other than those under asset item Other financial assets  Securities issued by supranational or international organisations, e.g. the European Investment Bank, irrespective of their geographical location (d)(i) Marketable securities other than held-to-maturity Market price Premiums/discounts are amortised (d)(ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (d)(iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised 4.2. Claims arising from the credit facility under ERM II Lending according to the ERM II conditions Nominal value 5. Lending to euro area credit institutions related to monetary policy operations denominated in euro Items 5.1 to 5.5: transactions according to the respective monetary policy instruments described in Annex I to Guideline ECB/2000/7 of 31 August 2000 on monetary policy instruments and procedures of the Eurosystem (1) 5.1. Main refinancing operations Regular liquidity-providing reverse transactions with a weekly frequency and normally a maturity of one week Nominal value or repo cost 5.2. Longer-term refinancing operations Regular liquidity-providing reverse transactions with a monthly frequency and normally a maturity of three months Nominal value or repo cost 5.3. Fine-tuning reverse operations Reverse transactions, executed as ad hoc transactions for fine-tuning purposes Nominal value or repo cost 5.4. Structural reverse operations Reverse transactions adjusting the structural position of the Eurosystem vis-Ã -vis the financial sector Nominal value or repo cost 5.5. Marginal lending facility Overnight liquidity facility at a pre-specified interest rate against eligible assets (standing facility) Nominal value or repo cost 5.6. Credits related to margin calls Additional credit to credit institutions, arising from value increases of underlying assets regarding other credit to these credit institutions Nominal value or cost 6. Other claims on euro area credit institutions denominated in euro Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions in connection with the management of security portfolios under the asset item Securities of euro area residents denominated in euro , including transactions resulting from the transformation of former foreign currency reserves of the euro area, and other claims. Correspondent accounts with non-domestic euro area credit institutions. Other claims and operations unrelated to monetary policy operations of the Eurosystem Nominal value or cost 7. Securities of euro area residents denominated in euro 7.1. Securities held for monetary policy purposes Securities issued in the euro area held for monetary policy purposes. ECB debt certificates purchased for fine-tuning purposes (i) Marketable securities other than held-to-maturity Market price Any premiums or discounts are amortised (ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised 7.2. Other securities Securities other than those under asset item 7.1 Securities held for monetary policy purposes  and under asset item 11.3 Other financial assets ; notes and bonds, bills, zero bonds, money market paper held outright, including government securities stemming from before EMU, denominated in euro. Equity instruments (i) Marketable securities other than held-to-maturity Market price Any premiums or discounts are amortised (ii) Marketable securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (iii) Non-marketable securities Cost subject to impairment Any premiums or discounts are amortised (iv) Marketable equity instruments Market price 8. General government debt denominated in euro Claims on government stemming from before EMU (non-marketable securities, loans) Deposits/loans at nominal value, non-marketable securities at cost 9. Intra-Eurosystem claims 9.1. Claims related to promissory notes backing the issuance of ECB debt certificates Only an ECB balance sheet item Promissory notes issued by NCBs, due to the back-to-back agreement in connection with ECB debt certificates Nominal value 9.2. Claims related to the allocation of euro banknotes within the Eurosystem Claims related to the ECBs banknote issue, according to Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (2) Nominal value 9.3. Other claims within the Eurosystem (net) Net position of the following sub-items: (a) net claims arising from balances of TARGET2 accounts and correspondent accounts of NCBs, i.e. the net figure of claims and liabilities  see also liability item Other liabilities within the Eurosystem (net)  (a) Nominal value (b) other intra-Eurosystem claims that may arise, including the interim distribution of ECB seigniorage income to NCBs (b) Nominal value 10. Items in course of settlement Settlement account balances (claims), including the float of cheques in collection Nominal value 11. Other assets 11.1. Coins of euro area Euro coins Nominal value 11.2. Tangible and intangible fixed assets Land and buildings, furniture and equipment including computer equipment, software Cost less depreciation Depreciation is the systematic allocation of the depreciable amount of an asset over its useful life. The useful life is the period over which a fixed asset is expected to be available for use by the entity. Useful lives of individual material fixed assets may be reviewed on a systematic basis, if expectations differ from previous estimates. Major assets may comprise components with different useful lives. The lives of such components should be assessed individually. The cost of intangible assets includes the price for the acquisition of the intangible asset. Other direct or indirect costs are to be expensed Capitalisation of expenditure: limit based (below EUR 10 000 excluding VAT: no capitalisation) 11.3. Other financial assets  Participating interests and investments in subsidiaries, equities held for strategic/policy reasons  Securities including equities, and other financial instruments and balances including fixed-term deposits and current accounts held as an earmarked portfolio  Reverse repo transactions with credit institutions in connection with the management of securities portfolios under this item (a) Marketable equity instruments Market price (b) Participating interests and illiquid equity shares, and any other equity instruments held as permanent investments Cost subject to impairment (c) Investment in subsidiaries or significant interests Net asset value (d) Marketable securities other than held to maturity Market price Premiums/discounts are amortised (e) Marketable securities classified as held-to maturity or held as a permanent investment Cost subject to impairment Any premiums or discounts are amortised (f) Non-marketable securities Cost subject to impairment (g) Balances with banks and loans Nominal value, translated at the foreign exchange market rate if the balances/deposits are denominated in foreign currencies 11.4. Off-balance-sheet instruments revaluation differences Valuation results of foreign exchange forwards, foreign exchange swaps, interest rate swaps, forward rate agreements, forward transactions in securities, foreign exchange spot transactions from trade date to settlement date Net position between forward and spot, at the foreign exchange market rate 11.5. Accruals and prepaid expenditure Income not due in, but assignable to the reported period. Prepaid expenditure and accrued interest paid (i.e. accrued interest purchased with a security) Nominal value, foreign exchange translated at market rate 11.6. Sundry (a) Advances, loans and other minor items. Loans on a trust basis (a) Nominal value or cost (b) Investments related to customer gold deposits (b) Market value (c) Net pension assets (c) As per Article 22(3) 12. Loss for the year Nominal value 2. The table entitled Annual balance sheet of the ECB in Annex II is replaced by the following: Annual balance sheet of the ECB (EUR million) Assets (4) Reporting year Previous year Liabilities Reporting year Previous year 1. Gold and gold receivables 2. Claims on non-euro area residents denominated in foreign currency 2.1. Receivables from the IMF 2.2. Balances with banks and security investments, external loans and other external assets 3. Claims on euro area residents denominated in foreign currency 4. Claims on non-euro area residents denominated in euro 4.1. Balances with banks, security investments and loans 4.2. Claims arising from the credit facility under ERM II 5. Lending to euro area credit institutions related to monetary policy operations denominated in euro 5.1. Main refinancing operations 5.2. Longer-term refinancing operations 5.3. Fine-tuning reverse operations 5.4. Structural reverse operations 5.5. Marginal lending facility 5.6. Credits related to margin calls 6. Other claims on euro area credit institutions denominated in euro 7. Securities of euro area residents denominated in euro 7.1. Securities held for monetary policy purposes 7.2. Other securities 8. General government debt denominated in euro 9. Intra-Eurosystem claims 9.1. Claims related to promissory notes backing the issuance of ECB debt certificates 9.2. Claims related to the allocation of euro banknotes within the Eurosystem 9.3. Other claims within the Eurosystem (net) 10. Items in course of settlement 11. Other assets 11.1. Coins of euro area 11.2. Tangible and intangible fixed assets 11.3. Other financial assets 11.4. Off-balance sheet instruments revaluation differences 11.5. Accruals and prepaid expenses 11.6. Sundry 12. Loss for the year 1. Banknotes in circulation 2. Liabilities to euro area credit institutions related to monetary policy operations denominated in euro 2.1. Current accounts (covering the minimum reserve system) 2.2. Deposit facility 2.3. Fixed-term deposits 2.4. Fine-tuning reverse operations 2.5. Deposits related to margin calls 3. Other liabilities to euro area credit institutions denominated in euro 4. ECB debt certificates issued 5. Liabilities to other euro area residents denominated in euro 5.1. General government 5.2. Other liabilities 6. Liabilities to non-euro area residents denominated in euro 7. Liabilities to euro area residents denominated in foreign currency 8. Liabilities to non-euro area residents denominated in foreign currency 8.1. Deposits, balances and other liabilities 8.2. Liabilities arising from the credit facility under ERM II 9. Counterpart of special drawing rights allocated by the IMF 10. Intra-Eurosystem liabilities 10.1. Liabilities equivalent to the transfer of foreign reserves 10.2. Other liabilities within the Eurosystem (net) 11. Items in course of settlement 12. Other liabilities 12.1. Off-balance sheet instruments revaluation differences 12.2. Accruals and income collected in advance 12.3. Sundry 13. Provisions 14. Revaluation accounts 15. Capital and reserves 15.1. Capital 15.2. Reserves 16. Profit for the year Total assets Total liabilities (1) OJ L 310, 11.12.2000, p. 1. (2) OJ L 337, 20.12.2001, p. 52. (3) The ECB may alternatively publish exact euro amounts, or amounts rounded in a different manner. (4) The table of assets may also be published above the table of liabilities.